Title: Proposals for Conscientious Objectors: Two Drafts, [before 29 September 1775]
From: Franklin, Benjamin
To: 


The outbreak of hostilities created political problems in Pennsylvania that continued to vex the province for a year or more. Compulsory military service was unknown, and the inauguration of voluntary service on a larger scale than ever before raised the acute question of what to do about those who would not serve. Franklin had confronted that question in both the previous wars, when he had been one of the chief advocates on the one hand of a volunteer militia, and on the other of the right of those with religious scruples to stand aloof. By 1775 the situation had changed drastically from that of twenty years before. The crisis was far graver, and the need for all to support the war effort in some way was far more imperative. The Quakers no longer had the political power, furthermore, to maintain the absolute constitutional rights that Franklin had once assigned them. His views were changing with the times but, it turned out, not so fast as public opinion.
The proposals are two drafts in his hand of documents that he believed conscientious objectors might sign; one applied to all of them, the other to Quakers alone. They are attempts, like his suggestions about the Moravians in his letter above of June 2, to find a compromise between religious scruples and the need to support the military. We presume, with no concrete evidence, that both proposals were drawn up for discussion in the committee of safety, or perhaps in the subcommittee charged with admonishing nonassociators to enlist. If so they were written during the summer, when the issue of religious scruples was much to the fore, and prior to Sept. 29, when the Assembly received the report from the committee of safety that is the following document; for that report contains, over Franklin’s signature, a much harsher proposal than these: that nonassociators be taxed. The idea of asking them for voluntary assistance was out of date by then, as the associators’ anger mounted against those who neither served nor paid.
 
[Before September 29, 1775]
We whose Names are hereunto subscribed, being conscienciously scrupulous of bearing Arms, and of taking away the Life of Man by the Use thereof; but desirous by all peaceable Means in our Power, of preserving as much as may be the Lives of our Fellow Citizens who are about to expose themselves to danger for the common Benefit of our Country; and understanding that there are many Services necessary and highly useful which may well be performed by Persons of our consciencious Persuasion; do hereby engage with each other, and with our Countrymen, that we will not in any time of danger, attempt separately to secure ourselves our Families and private Property, by withdrawing them from Situations of Danger, while others are engag’d in the common Defence; nor take any Measures for such purpose but in Concert with the Publick: but we will attend if in Cities or Towns with Fire Engines, Buckets, &c. to extinguish Fires; with Carriages or Boats to remove Women, Children and sick Persons; and if in the Field, with Spades and Mattocks or Wheelbarrows to cast up and remove Earth for the Purpose of Defence, or with Litters for carrying off wounded Men to places where they may receive Assistance: And we confide in the Equity and Generosity of our Countrymen, that they will allow us to have fulfill’d by these willing Services the Duty of good Citizens.
We the Subscribers, being of the People called Quakers do hereby declare, That our forebearing to associate in Arms with the Regiment of this City, is not owing to any Want of Loyalty to our King or Love to our Country, or Affectionate Regard for our Fellow-Citizens; And being thankful for the Indulgence shown to us by the Law, and willing to manifest our Readiness to do what Service we can towards the common Security, do agree as follows.
1. That in case of any Alarm, we will not till it is thought generally necessary attempt to leave the City, nor carry off our Families and Effects while others are generously employ’d in its Defence; but will abide therein and share the Fate of our Fellow Citizens, range our selves with the Regiment, and take such Posts as shall be appointed us by the Colonel or Commanding Officer, in order to perform the following Services; viz. To extinguish Fires in the City, whether kindled by the Enemy from without, or by traiterous Inhabitants within; To convey Intelligence as Expresses or Messengers. To suppress Insurrections of Slaves or disaffected Persons during an Attack. To carry off in time of Engagement the Wounded from the Batteries, Wharffes, or other Places of Action, into some Place of Security and take Care of them. To assist in constructing Breastworks and other Cover against the Enemies Shot, for preserving Life. To carry Refreshments to such as are on Duty. To assist in conveying away to such Place of Safety as the Colonel shall appoint the Women Children Sick aged and infirm Persons of the City: And at other Times when there is no Alarm To join in securing the Powder House, and relieving the Regiment in Watching and Guarding the same.
